Exhibit 10.7

 



PROMISSORY NOTE

 

US $25,000 August 20, 2013

 

FOR VALUE RECEIVED, the undersigned, Epazz, Inc.., an Illinois corporation,
("Maker") hereby promises to pay to the order of GG Mars Capital, Inc.
("Payee"), the principal sum of twenty-five thousand five hundred dollars
($25,000), in lawful money in United States of America, which shall be legal
tender, bearing interest and payable as provided herein. This Promissory Note
(this “Note” or “Promissory Note”) has an effective date of August 20, 2013.
This Note is to reflect a loan being made to the Maker. Payee will forever
forgive and discharge any difference between the outstanding balance of the fees
owed to Payee by Maker as of the effective date of this Note and the principal
amount of this Note upon repayment of this Note in its entirety.

 

1.Interest on the unpaid balance of this Note shall bear interest at the rate of
fifteen percent (15%) per annum, which interest shall accrue from the effective
date until the Maturity Date (as defined below), unless prepaid prior to such
Maturity Date. All past-due principal and interest (which failure to pay such
amounts after a fifteen (15) day cure period, shall be defined herein as an
“Event of Default”) shall bear interest at the rate of twenty percent (20%) per
annum until paid in full (the “Default Interest Rate”), with it being understood
that Maker shall have an additional fifteen day cure periods during the term of
the Note before an Event of Default occurs. Upon an Event of Default, Payee may
declare the entire amount of this Note due and payable and shall be able to take
whatever action available to it in law or equity to enforce its rights to
collect an additional $2,500 as liquidated damages in addition to the amounts
owed pursuant to this Note. Interest will be computed on the basis of a 360-day
year.

 

2.The principal amount of this Note shall be due and payable on January 20, 2014
(the “Maturity Date”).

 

3.Loan Origination fee shall be $5,000 and 2,500,000 shares of Epazz Common A as
deducted from principal proceeds of this note (Net proceeds of $20,000).

 

4.This Note may be prepaid in whole or in part, at any time and from time to
time, without premium or penalty.

 

5.If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 

6.This Note shall be binding upon and inure to the benefit of the Payee named
herein and Payee’s respective successors and assigns. Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note. Payee may assign this Note or any of its rights, interests or
obligations to this Note without the prior written approval of Maker.

 

7.No provision of this Note shall alter or impair the obligation of Maker to pay
the principal of and interest on this Note at the times, places and rates, and
in the coin or currency, herein prescribed.

 

8.The Maker will do or cause to be done all things reasonably necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises and comply with all laws applicable to the Maker, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on the Maker. Failure to comply with this provision shall constitute an
Event of Default.

 

9.Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate.

 



1

 

 

10.In the event the maturity of this Note is accelerated by reason of an Event
of Default under this Note, any other agreement entered into in connection
herewith or therewith, or by voluntary prepayment by Maker or otherwise, then
earned interest may never include more than the Maximum Rate allowable by law,
computed from the dates of each advance of the loan proceeds outstanding until
payment. If from any circumstance any holder of this Note shall ever receive
interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of principal hereof shall be refunded to Maker. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any nonprincipal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
"Maximum Rate" shall mean the maximum rate of interest allowed by applicable
federal or state law.

 

11.Except as provided herein, Maker and any sureties, guarantors and endorsers
of this Note jointly and severally waive demand, presentment, notice of
nonpayment or dishonor, notice of intent to accelerate, notice of acceleration,
diligence in collecting, grace, notice and protest, and consent to all
extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. The holder
shall similarly have the right to deal in any way, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorney's fees.

 

12.A copy of this Promissory Note signed by one party and faxed to another party
shall be deemed to have been executed and delivered by the signing party as
though an original. A photocopy of this Promissory Note shall be effective as an
original for all purposes.

 

13.This Note shall be construed and enforced under and in accordance with the
laws of the State of Illinois, without regard to choice-of-law rules of any
jurisdiction.

 

IN WITNESS WHEREOF, Maker has duly executed this Note as of the day and year
first written above.

 

Epazz, INC.

 

 

Shaun Passley

Chief Executive Officer

 

 

2



 

